Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Applicant’s response filed on 03/23/2022 is duly acknowledged.
Claims 5, 7 and previously withdrawn claim 21, have been canceled by applicant’s current claim amendments.
Claims 24 and 25 have been newly presented for examination.
Claims 1-4, 6, 8-20, 22-25, as currently amended/newly presented are pending in this applications, and have been examined on their merits in this action hereinafter. 
After considering applicant’s claim amendments and remarks dated 03/23/2022, the following claim amendments are being proposed for applicant’s due considerations.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miss Elizabeth N. Kaytor (applicant’s attorney of record) on 06/30/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 2, 6, 18 and 24 have been canceled by this Examiner’s amendment.
Claims 1, 3, 4, 8-17, 19, 20, 22, 23 and 25 have been allowed as discussed below:
Claims 1, 17 and 25 have been specifically amended as follows:
1. (Currently Amended) A method for polymerizing free radically copolymerizable monomers, comprising combining the monomers with: 
(a) a deoxygenated, aqueous polymerization medium comprising (i) a transition metal catalyst 
(b) an oxygen scavenger comprising glucose and glucose oxidase (GOx); and 
(c) a reactive oxygen species (ROS) scavenger comprising pyruvate, 
to form a conjugate.
17. (Currently Amended) An oxygen-driven atom transfer radical polymerization (ATRP) method, wherein the method comprises combining: 
(a) a deoxygenated, aqueous polymerization medium comprising (i) copper at a concentration less than 1500 ppm, wherein the copper is capable of participating in a redox reaction, and (ii) a halogen-containing initiator comprising one or more redox transferable atoms or groups; 
(b) an oxygen scavenger comprising glucose and glucose oxidase (GOx); and 
(c) a reactive oxygen species (ROS) scavenger comprising [[a]] pyruvate
wherein the concentrations of the oxygen scavenger and the ROS scavenger are sufficient to provide a continuous source of radicals for controlled polymerization from the halogen- containing initiator.
25. (Currently Amended) A method for polymerizing free radically copolymerizable monomers to form a conjugate, comprising combining the monomers with: 
(a) a deoxygenated, aqueous polymerization medium comprising (i) a transition metal catalyst and (ii) an initiator comprising one or more redox transferable atoms or groups; 
(b) glucose and glucose oxidase (GOx); and 
(c) pyruvate, 
to form the conjugate.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process as claimed and currently amended (see instant claims 1, 17 and 25, in particular) are deemed to be unobvious over the cited prior art of record because the prior art does not reasonably suggest and/or demonstrate the use of pyruvate in an atom transfer radical polymerization (ATRP) reaction, especially in combination with an oxygen scavenger such as glucose and glucose oxidase (GOx), as currently recited in instant claims (see also applicant’s remarks dated 03/23/2022, pages 8-9, in particular).  Applicants have disclosed several advantages of employing pyruvate as a ROS scavenger (see instant specification, page 11, 1st and 2nd paragraphs; page 15, 3rd paragraph, for instances) in an ATRP reaction, and have demonstrated superior outcome (see specification, page 13, last full paragraph, and Figure 9, Tables 9 and 12, for instance) in different types of ATRP reactions performed in aqueous conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 8-17, 19, 20, 22, 23 and 25 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657